DETAILED ACTION
This action is response to application number 17/100,745, amendment and remarks, dated on 06/03/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 pending.
Claims 1-34 rejection on the ground of nonstatutory double patenting overcame by approval of the terminal disclaimer dated on 06/03/2022.
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the IDC related information includes a frequency affected by an IDC problem and a direction of IDC interference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant in page 16 of remarks argues that Sharma does not disclose that information indicating an IDC interference direction is transmitted from a first BS to a second BS. Sharma only discloses that interference may be caused by non-LTE for LTE, and that a frequency that was interfered with because of that is indicated. Sharma fails to disclose, teach, or suggest that “the IDC related information includes a frequency affected by an IDC problem and a direction of IDC interference” as recited in Claim 1.
Sharma in ¶79, discloses transmitting IDC information from a first base station (macro base station) to a second base station (pico base station) including the IDC indication (or part thereof) received from the mobile device 3, Therefore, in this system, the macro base station 5-1 is able to take into account any IDC indication provided by the mobile device 3 and also any information provided by the pico base station 5-2 when managing (e.g. setting up, terminating, reconfiguring) the C/U Split functionality for that device. The macro base station 5-1 exchanges information with the pico base station 5-2 operating as a current (or candidate) low-power node for carrying user plane signalling for the mobile device 3. The information exchanged between the macro base station 5-1 and the pico base station 5-2 may include, for example, information about the capabilities of the mobile device 3, information about the capabilities of the pico base station 5-2, information about the configuration of the pico base station 5-2 (such as a current/preferred/optimal configuration), ‘idc-config’ settings for the mobile device 3, IDC indication (or part thereof) received from the mobile device 3, control data for controlling the pico base station 5-2 and/or the mobile device 3, etc,.  Sharma further in Table 1, Table 2 and ¶188-¶189 discloses exchange of the IDC information and configuration by macro base station and pico base station.
Sharma in ¶117 discloses the IDC related information/indication includes the a frequency affected by the IDC problem (the IDC indication/information transmitted by UE to macro base station includes the affect frequencies by the IDC problem. The macro base station sends the IDC indication/information (including frequencies affected by the IDC problem) (or part thereof) received from the mobile device 3 to the pico base station as described in ¶79),  The macro base station 5-1 receives an IDC indication (e.g. in an ‘RRC: IDC Indication’ message) from the mobile device 3 indicating that the frequency used by the pico base station 5-2 suffers from interference (step S803). The mobile device 3 may generate and send such indication when, for example, the ‘idc-config’ settings provided by the macro base station 5-1 did not sufficiently alleviate the IDC interference experienced (for example, arising from interference that has, in effect, not yet been indicated). 
Sharma further in ¶136 and ¶170-¶182 discloses the IDC indication information includes the a frequency affected by an IDC problem, reported by UE to the macro base station and the macro base station sends the IDC indication (or part thereof) received from the mobile device 3 to pico base station. 
In regard to the IDC related indication/information includes the a direction of IDC interference, Sharma in exemplary ¶88 disclosed detecting and identifying the direction of the IDC problem in the direction of the LTE/eNB, GNSS/satellite, bluteTooth/headphone, Wi_Fi/access point , pico eNB as shown in Fig. 1.  The UE detects and identifies the direction of the IDC problem through detecting and identifying the transceiver affected by the IDC problem.  Furthermore Sharma in ¶88 discloses the UE is able to detect and identify the uplink communication direction and downlink communication direction that are affected by IDC problem on the directions of the LTE/eNB, GNSS/satellite, bluteTooth/headphone, Wi_Fi/access point , pico eNB as shown in Fig. 1.  The UE detected and identified communication directions (LTE/eNB, GNSS/satellite, bluteTooth/headphone, Wi_Fi/access point , pico eNB and the uplink and the downlink directions of the above communication links) affected by the IDC problem are reported by UE to macro base station (IDC indication received from the mobile device 3; ¶79).  The macro base station sends the IDC problem directions through the IDC indication (or part thereof) to pico base station as described in ¶79.  See ¶88 detection of the direction implemented by mobile device 3 and reported by the UE to macro base station through IDC indication, The interference detection module 319 is operable to detect interference caused to communications by the LTE module 313, the ISM module 315, and the GNSS module 317. In particular, the interference detection module 319 is operable to detect interference that has arisen due to coexisting communications by any of the LTE module 313, the ISM module 315, and the GNSS module 317. The interference detection module 319 may detect interference, e.g. by performing signal measurements, such as reference signal received power (RSRP), received power received quality (RSRQ) measurements, and the like. The interference detection module 319 may also detect interference by monitoring operation of the transceiver circuits 301a to 301c, for example to establish a measure of bit rate (or error rate, error count) for communications using the transceiver circuits 301a to 301c. The measured bit rate(s) might be established separately for uplink and downlink.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-17, 19-24, 26-31 and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US. 2015/0382364 A1).

Claims 1, 7, 22, 29, Sharma discloses a method performed by a first base station (macro eNB/base station; Fig. 1, el. 5-1) in a wireless communication system (Fig. 1), the method comprising:
transmitting, to a second base station (Pico eNB/base station; Fig. 1, el. 5-2) associated with a dual connectivity (dual connectivity to macro eNB and Pico eNB; When interference such as this arises as a result of communication occurring concurrently in the same mobile device (for example, concurrent use of LTE and non-LTE radio technologies) the interference is sometimes referred to as ‘in-device coexistence (IDC) interference’ which causes an ‘in-device coexistence (IDC) situation’; ¶9; ¶28; ¶29; In a further aspect, the invention provides a method performed by a mobile device configured to communicate with a first and a second base station using a first radio technology and to communicate with a wireless communications device using a second radio technology, the method comprising: detecting interference arising as a result of coexistence of said first and second radio technologies within said mobile device; providing, to said first base station and responsive to detecting said interference arising as a result of said coexistence, coexistence information identifying at least one parameter associated with communicating with said second base station; and receiving from at least one of said first and second base stations, responsive to providing said coexistence information, control information for alleviating said interference; wherein said communicating using said first radio technology is arranged to control communication with the first and/or the second base stations, based on said control information, whereby to alleviate the detected interference; ¶54; ¶73; ¶174) for a terminal (mobile device; Fig. 1, el. 3), a first message for configuring at least one cell associated with the second base station, the first message including in device coexistence (IDC) related information and discontinuous reception (DRX) related information (TDM assistance information/DRX information) associated with the terminal (IDC and DRX associated with UE; receiving by macro eNB UE IDC capability and IDC indication; Fig. 8, s800, s803) (transmitting by macro eNB the UE IDC and TDM assistance information/DRX information to Pico eNB; Table 1, Table 2; Therefore, in this system, the macro base station 5-1 is able to take into account any IDC indication provided by the mobile device 3 and also any information provided by the pico base station 5-2 when managing (e.g. setting up, terminating, reconfiguring) the C/U Split functionality for that device. The macro base station 5-1 exchanges information with the pico base station 5-2 operating as a current (or candidate) low-power node for carrying user plane signalling for the mobile device 3. The information exchanged between the macro base station 5-1 and the pico base station 5-2 may include, for example, information about the capabilities of the mobile device 3, information about the capabilities of the pico base station 5-2, information about the configuration of the pico base station 5-2 (such as a current/preferred/optimal configuration), ‘idc-config’ settings for the mobile device 3, IDC indication (or part thereof) received from the mobile device 3, control data for controlling the pico base station 5-2 and/or the mobile device 3, etc; ¶79; It will be appreciated that pico cell related parameters, such as its ability to support a TDM solution, autonomous denial etc, may be provided by the UE to the macro base station or by the MME to the macro base station. This information may be sent via user plane. The macro and pico base stations may be able to exchange the capability of a pico cell to support a TDM solution for an IDC problem directly. For example, a macro and pico base station may exchange: idc-config (direction: pico base station to and from macro base station) including, for example, the autonomous denial rate to be sent from the pico base station to the macro base station and the idc-config sent to the UE from the macro base station to be informed to pico base station pico eNB; UE IDC indication and tdm-assistance information (direction: macro base station to the pico base station) UE DRX config and subframe config (direction: macro base station to and from the pico base station). Further details concerning the information that may be exchanged between the macro base station 5-1 and the pico base station 5-2 are described in more detail in Table 1 below, whilst details of information that may be exchanged between the network entities and the mobile device 3 are described in Table 2 below in more detail; ¶188-¶193);
receiving, from the second base station (Pico eNB/base station; Fig. 1, el. 5-2), a second message as a response to the first message (The macro and pico base stations exchanging messages to support a TDM solution (DRX solution) for an in-device coexistence (IDC) interference problem; ¶79; ¶188-¶193); and
transmitting, to the terminal (mobile device; Fig. 1, el. 3), a third message associated with the dual connectivity, based on the second message (macro eNB sending configuration to UE in order to alleviate the IDC interference problem; the present invention provides a mobile device comprising: first communicating means for communicating with a first and a second base station using a first radio technology; second communicating means for communicating with a wireless communications device using a second radio technology; means for detecting interference arising as a result of coexistence of said first and second radio technologies within said mobile device; providing means for providing, to said first base station and responsive to detecting said interference arising as a result of said coexistence, coexistence information identifying at least one parameter associated with communicating with said second base station; and receiving means for receiving from at least one of said first and second base stations, responsive to providing said coexistence information, control information for alleviating said interference; wherein said first communicating means is operable to control communication with the first and/or the second base stations, based on said control information, whereby to alleviate the detected interference; ¶28; information to be exchanged between network entity and the mobile device 3; Table 2; ¶35; Fig. 8, s805; The macro base station 5-1 may determine the appropriate course of action to avoid the indicated interference based in the received IDC indication (step S804) and configure the mobile device 3 appropriately (step S805), e.g. by applying a TDM solution to the macro cell only; ¶142; In this exemplary embodiment, the mobile device 3 is configured to report TDM assistance information for the Scell in addition to reporting such information for the Pcell. In order to do this, two sets of discontinuous reception configuration (‘drx-config’) parameters (e.g. a ‘drx-config-r11_Pcell’ and a ‘drx-config-r11_Scell’) are provided (e.g. in response to an indicated IDC situation) to the mobile device 3 so that it can use different configurations for the macro cell and the small cell, if necessary. Having a dedicated respective TDM configuration associated with the Pcell and with the Scell advantageously allows the mobile device 3 to mitigate the effects of the IDC interference; ¶150; ¶185),
wherein the IDC related information includes a frequency affected by an IDC problem and a direction of IDC interference (the IDC related information includes a frequency affected by the IDC problem and TDM assistance information/DRX information; The macro base station 5-1 receives an IDC indication (e.g. in an ‘RRC: IDC Indication’ message) from the mobile device 3 indicating that the frequency used by the pico base station 5-2 suffers from interference (step S803). The mobile device 3 may generate and send such indication when, for example, the ‘idc-config’ settings provided by the macro base station 5-1 did not sufficiently alleviate the IDC interference experienced (for example, arising from interference that has, in effect, not yet been indicated); ¶117; The macro base station 5-1 may use TDM assistance information provided by the mobile device 3. Since the DRX configuration (i.e. settings for periodically switching off the mobile device's 3 transceiver circuit 301, usually to save energy, but in this case to mitigate the effects of interference) and/or the Hybrid Automatic Retransmission reQuest (HARQ) configuration (i.e. the settings which enable error correction to be adapted dynamically depending on channel quality) are under the control of the pico base station 5-2, the mobile device 3 is not configured to provide such information to the macro base station 5-1. In this case, however, the macro base station 5-1 may advantageously obtain the TDM assistance information from the pico base station 5-2 and take it into account when configuring that particular mobile device 3. This allows solving the interference problem without requiring direct communication of the TDM assistance information between the mobile device 3 and the macro base station 5-1 (which might not be feasible anyway since this type of information is usually exchanged using the bearer to which it applies, i.e. in this case the bearer(s) between the mobile device 3 and the pico base station 5-2). The macro base station 5-1 may identify the appropriate TDM assistance information to be used (from all the TDM assistance information available to it) by comparing the frequency(-ies) reported by the mobile device 3 (i.e. in the IDC assistance information) to the frequencies used by its neighbours, including the pico base station 5-2 which the IDC assistance relates to in this scenario; ¶136; In the above exemplary embodiments, the IDC assistance information have been described as indicating either one of an interference relating to the control plane, an interference relating to the user plane, a cell experiencing interference, a frequency band experiencing interference, whether any autonomous corrective actions have been applied by the mobile device. It will be appreciated that the assistance information might include, or be obtained from, any of the following information types or any combination of these as well: current interference level, maximum allowed interference level, mean interference level, indication of a type of non-LTE RAT being used, indication of a type of non-LTE RAT suffering interference, indication of a non-preferred RAT mode, indication of a preferred RAT mode, ISM duty cycle, ISM channels being used, LTE carrier frequency band(s) and/or sub-carrier(s) suffering interference, LTE carrier frequency band(s) and/or sub-carrier(s) not suffering interference, level of interference across a number of LTE carrier frequency band(s) and/or sub-carrier(s); ¶170-182; IDC related information identifying/including the frequency of the interference signal and the direction of the interference signal from the macro eNB or the direction of the Pico eNB to alleviate the IDC problem according to reported IDC from UE; ¶54; ¶117; ¶138; interference detection on uplink and/or downlink direction; The interference detection module 319 is operable to detect interference caused to communications by the LTE module 313, the ISM module 315, and the GNSS module 317. In particular, the interference detection module 319 is operable to detect interference that has arisen due to coexisting communications by any of the LTE module 313, the ISM module 315, and the GNSS module 317. The interference detection module 319 may detect interference, e.g. by performing signal measurements, such as reference signal received power (RSRP), received power received quality (RSRQ) measurements, and the like. The interference detection module 319 may also detect interference by monitoring operation of the transceiver circuits 301a to 301c, for example to establish a measure of bit rate (or error rate, error count) for communications using the transceiver circuits 301a to 301c. The measured bit rate(s) might be established separately for uplink and downlink; ¶88).
Sharma does not explicitly disclose the IDC related information including the direction of IDC interference. However Sharma discloses identifying the direction of the interference signal is from a macro eNB direction or the direction of the direction of the interference signal is from the direction of the Pico eNB and by having determined the direction of the IDC interference provide FDM and TDM in order to alleviate the IDC interference problem according to reported IDC from UE; ¶54; ¶117; ¶138.  Furthermore, Sharma in ¶88 discloses identifying the interference detection is in the uplink and/or downlink direction; The interference detection module 319 is operable to detect interference caused to communications by the LTE module 313, the ISM module 315, and the GNSS module 317. In particular, the interference detection module 319 is operable to detect interference that has arisen due to coexisting communications by any of the LTE module 313, the ISM module 315, and the GNSS module 317. The interference detection module 319 may detect interference, e.g. by performing signal measurements, such as reference signal received power (RSRP), received power received quality (RSRQ) measurements, and the like. The interference detection module 319 may also detect interference by monitoring operation of the transceiver circuits 301a to 301c, for example to establish a measure of bit rate (or error rate, error count) for communications using the transceiver circuits 301a to 301c. The measured bit rate(s) might be established separately for uplink and downlink; ¶88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to include the direction of IDC interference in the IDC related information as taught by Sharma in order to avoiding or reducing interference (¶1) and to providing the coexistence information, control information for alleviating the interference (¶28).

Claims 2, 12, Sharma discloses receiving, from the terminal, a control message including the IDC related information and the DRX related information (macro eNB receiving IDC assistance/indication and DRX information from UE; The mobile device 3 detects the IDC interference and, after establishing information about the nature of the interference the mobile device 3 initially attempts to deal with the interference itself, for example by modifying the timings of the LTE and/or non-LTE radio communications in a time-based solution (as prescribed in its ‘idc-config’ settings, if available). If this is not sufficiently successful, however, the mobile device 3 generates IDC assistance information and communicates the generated assistance information to the macro base station 5-1, to assist the base stations 5 to take appropriate corrective action for reducing or eliminating the interference. Advantageously, the mobile device 3 includes in the IDC assistance information an indication of whether the interference is related to the control plane and/or the user plane, which cell and which frequency (or frequency band) is experiencing interference, whether any autonomous corrective actions have been applied by the mobile device 3, and so on. To the extent necessary, this information is shared between the macro base station 5-1 and the pico base station 5-2 in order to successfully alleviate interference in both their cells. In addition to this information, the macro base station 5-1 and the pico base station 5-2 also share with each other information relating to their capabilities, preferences, operating parameters, and so on. Beneficially, in this example, such base station specific information is shared before C/U Split functionality is invoked for a particular mobile device 3, e.g. as part of regular connection setup/maintenance procedure between the base stations 5; ¶78; The reporting module 321 is operable to generate and send IDC assistance information to the base station 5. In order to do so, the reporting module 321 is operable to obtain data from the LTE module 313, the ISM module 315, the GNSS module 317, and/or the interference detection module 319 as appropriate. The reporting module 321 indicates the occurrence of in-device interference by sending an associated message to the base station 5 via the LTE transceiver circuit 301a. In this exemplary embodiment the message comprises a dedicated radio resource control (RRC) message (e.g. an RRC InDeviceCoexistence Indication message or the like) although any appropriate signalling may be used; ¶89; ¶188); and
determining, based on the control message, to transmit the IDC related information and the DRX related information associated with the terminal to the second base station (transmitting by macro eNB the UE IDC and TDM assistance information/DRX information to Pico eNB; Table 1, Table 2; Therefore, in this system, the macro base station 5-1 is able to take into account any IDC indication provided by the mobile device 3 and also any information provided by the pico base station 5-2 when managing (e.g. setting up, terminating, reconfiguring) the C/U Split functionality for that device. The macro base station 5-1 exchanges information with the pico base station 5-2 operating as a current (or candidate) low-power node for carrying user plane signalling for the mobile device 3. The information exchanged between the macro base station 5-1 and the pico base station 5-2 may include, for example, information about the capabilities of the mobile device 3, information about the capabilities of the pico base station 5-2, information about the configuration of the pico base station 5-2 (such as a current/preferred/optimal configuration), ‘idc-config’ settings for the mobile device 3, IDC indication (or part thereof) received from the mobile device 3, control data for controlling the pico base station 5-2 and/or the mobile device 3, etc; ¶79; It will be appreciated that pico cell related parameters, such as its ability to support a TDM solution, autonomous denial etc, may be provided by the UE to the macro base station or by the MME to the macro base station. This information may be sent via user plane. The macro and pico base stations may be able to exchange the capability of a pico cell to support a TDM solution for an IDC problem directly. For example, a macro and pico base station may exchange: idc-config (direction: pico base station to and from macro base station) including, for example, the autonomous denial rate to be sent from the pico base station to the macro base station and the idc-config sent to the UE from the macro base station to be informed to pico base station pico eNB; UE IDC indication and tdm-assistance information (direction: macro base station to the pico base station) UE DRX config and subframe config (direction: macro base station to and from the pico base station). Further details concerning the information that may be exchanged between the macro base station 5-1 and the pico base station 5-2 are described in more detail in Table 1 below, whilst details of information that may be exchanged between the network entities and the mobile device 3 are described in Table 2 below in more detail; ¶188-¶193).

Claims 3, 13, 24, 31, Sharma discloses wherein the third message includes a radio resource control (RRC) reconfiguration message (sending the third message includes a radio resource control (RRC) reconfiguration message by macro eNB (Fig. 7, el. 5-1) as shown in Fig. 7, through the RRC signaling to the UE (Fig. 7, el. 3) ) associated with an establishment or a modification for the at least one cell associated with the second base station (macro eNB sending configuration to UE in order to alleviate the IDC interference problem; the present invention provides a mobile device comprising: first communicating means for communicating with a first and a second base station using a first radio technology; second communicating means for communicating with a wireless communications device using a second radio technology; means for detecting interference arising as a result of coexistence of said first and second radio technologies within said mobile device; providing means for providing, to said first base station and responsive to detecting said interference arising as a result of said coexistence, coexistence information identifying at least one parameter associated with communicating with said second base station; and receiving means for receiving from at least one of said first and second base stations, responsive to providing said coexistence information, control information for alleviating said interference; wherein said first communicating means is operable to control communication with the first and/or the second base stations, based on said control information, whereby to alleviate the detected interference; ¶28; information to be exchanged between network entity and the mobile device 3; Table 2; ¶35; Fig. 8, s805; The macro base station 5-1 may determine the appropriate course of action to avoid the indicated interference based in the received IDC indication (step S804) and configure the mobile device 3 appropriately (step S805), e.g. by applying a TDM solution to the macro cell only; ¶142; In this exemplary embodiment, the mobile device 3 is configured to report TDM assistance information for the Scell in addition to reporting such information for the Pcell. In order to do this, two sets of discontinuous reception configuration (‘drx-config’) parameters (e.g. a ‘drx-config-r11_Pcell’ and a ‘drx-config-r11_Scell’) are provided (e.g. in response to an indicated IDC situation) to the mobile device 3 so that it can use different configurations for the macro cell and the small cell, if necessary. Having a dedicated respective TDM configuration associated with the Pcell and with the Scell advantageously allows the mobile device 3 to mitigate the effects of the IDC interference; ¶150; ¶185).

Claims 5, 9, 15, 19, 26, 33, Sharma discloses wherein the first base station is a master base station (macro eNB/base station; Fig. 1, el. 5-1; Fig. 5; ¶90) and the second base station is a secondary base station (Pico eNB/base station; Fig. 1, el. 5-2; Fig. 6; ¶94).

Claims 6, 10, 16, 20, 27, 34, Sharma discloses wherein the first message is transmitted by the master base station (macro eNB/base station; Fig. 1, el. 5-1; Fig. 5; ¶90) to the secondary base station (Pico eNB/base station; Fig. 1, el. 5-2; Fig. 6; ¶94) over an interface between the master base station and the secondary base station (X2 inteface between the macro eNB/base station and the Pico eNB/secondary base station; Fig. 1; Fig. 7; Therefore, in this system, the macro base station 5-1 is able to take into account any IDC indication provided by the mobile device 3 and also any information provided by the pico base station 5-2 when managing (e.g. setting up, terminating, reconfiguring) the C/U Split functionality for that device. The macro base station 5-1 exchanges information with the pico base station 5-2 operating as a current (or candidate) low-power node for carrying user plane signaling for the mobile device 3. The information exchanged between the macro base station 5-1 and the pico base station 5-2 may include, for example, information about the capabilities of the mobile device 3, information about the capabilities of the pico base station 5-2, information about the configuration of the pico base station 5-2 (such as a current/preferred/optimal configuration), ‘idc-config’ settings for the mobile device 3, IDC indication (or part thereof) received from the mobile device 3, control data for controlling the pico base station 5-2 and/or the mobile device 3, etc; ¶79; The macro base station 5-1 and the pico base station 5-2 maintain synchronisation of the above parameters between each other (e.g. as part of the X2 communication procedures between them); ¶152; Table 1).

Claim 11, limitation of claim 11 analyzed with respect to claim 1, the further limitation of claim 11 disclosed by Sharma, a first base station (macro eNB/base station; Fig. 1, el. 5-1; Fig. 5; ¶90) comprising a transceiver (Fig. 5, el. 501) and a controller (Fig. 5, el. 507) (FIG. 5 is a block diagram of a macro base station 5-1 forming part of the mobile telecommunication system 1 shown in FIG. 1. As shown, the macro base station 5-1 includes a transceiver circuit 501 which is operable to transmit signals to and to receive signals from the mobile devices 3 via one or more antennas 503 and to transmit signals to and receive signals from the core network 7 and other base stations 5 (such as the pico base station 5-2) via a network interface 505 (which may be a copper or optical fibre interface). A controller 507 controls the operation of the transceiver circuit 501 in accordance with software and data stored in memory 509. The software includes, among other things, an operating system 511, a communications control module 513, an interference management module 515, and a scheduler module 517; ¶90).

Claim 17, limitation of claim 17 analyzed with respect to claim 1, the further limitation of claim 17 disclosed by Sharma, a second base station (Pico eNB/base station; Fig. 1, el. 5-2; Fig. 6; ¶94) comprising a transceiver (Fig. 6, el. 601) and a controller (Fig. 6, el. 607) (FIG. 6 is a block diagram of a pico base station 5-2 forming part of the mobile telecommunication system 1 shown in FIG. 1. As shown, the pico base station 5-2 includes a transceiver circuit 601 which is operable to transmit signals to and to receive signals from the mobile devices 3 via one or more antennas 603 and to transmit signals to and receive signals from the core network 7 and other base stations 5 (such as the macro base station 5-1) via a network interface 605 (which may be a copper or optical fibre interface). A controller 607 controls the operation of the transceiver circuit 601 in accordance with software and data stored in memory 609. The software includes, among other things, an operating system 611, a communications control module 613, an interference management module 615, and a scheduler module 617; ¶94).

Claim 21, limitation of claim 21 analyzed with respect to claim 1, the further limitation of claim 21, “performing a random access procedure with the second base station” is well known in the art.

Claims 23, 30, Sharma discloses wherein, the IDC related information and the DRX related information are used to allocate a resource at the second base station (applying IDC solutions, FDM , TDM, and autonomous denial rate ; ¶128-¶134; The macro base station 5-1 may configure an ‘autonomous denial rate’ for the mobile device 3 to be applied for its communications via the pico base station 5-2. Generally, autonomous denial rate (as specified in 3GPP TS 36.331) defines a number ‘x’ of sub-frames per a number ‘y’ of sub-frames that the mobile device 3 is allowed to skip even if resources have been scheduled for transmissions by that particular mobile device 3. The value of ‘x’ may be selected from the set {2, 5, 10, 15, 20, 30} and the value of ‘y’ may be selected from the set {200, 500, 1000, 2000}. By skipping scheduled (and hence expected) LTE transmissions, the mobile device 3 is able to carry out non-LTE transmissions without interference (as the LTE and non-LTE communications do not happen at the same time). Autonomous denial can thus mitigate the effects of IDC interference, but only up to the limit defined by the autonomous denial rate configured for the mobile device 3; ¶135; Although in this scenario there is no interference problem for the frequency used in the macro base station's 5-1 cell, and hence no IDC related configuration and/or reporting is carried out between the macro base station 5-1 and the mobile device 3 (i.e. step S803 is received indirectly, via the pico base station 5-2), the macro base station 5-1 is still able to determine an appropriate course of action (in step S804) and carry out configuration of IDC parameters for the bearers of the pico base station 5-2 carrying user plane communications for that mobile device 3 (in step S805). If the macro base station 5-1 determines that it is beneficial to do so, it is able to reconfigure the C/U Split for the mobile device 3 (step S806), also taking into account any of the above information; ¶137 ).

Claim 28, limitation of claim 28 analyzed with respect to claim 21, the further limitation of claim 28 disclosed by Sharma, a terminal (mobile device; Fig. 1, el. 3; Fig. 4; ¶82) comprising a transceiver (Fig. 4, el. 301a-301c) and a controller (Fig. 4, el. 307) (FIG. 4 is a block diagram of a mobile device 3 forming part of the mobile telecommunication system 1 shown in FIG. 1. As shown, the mobile device 3 includes transceiver circuits 301a to 301c which are operable to transmit signals to and to receive signals from the base station 5 via one or more antennas 303a to 303c. The mobile device 3 also includes a user interface 305 that is controlled by a controller 307 and which allows a user to interact with the mobile device 3; ¶82).

Claims 4, 8, 14, 18, 25, 32 rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US. 2015/0382364 A1) in view of Yang et al. (US 2013/0058234 A1).

Claims 4, 8, 14, 18, 25, 32, Sharma does not explicitly disclose wherein the first message further includes interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service.
Yang in the same field of endeavor, dual connectivity () discloses disclose wherein the first message further includes interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service (terminal interested to receive a multimedia broadcast/multicast service (MBMS); Fig. 12; ¶103; The MBMS refers to a service that provides a streaming service, background broadcast service or multicast service to a plurality of UEs using a downlink-dedicated MBMS bearer service. In this case, the MBMS may be divided into a multi-cell service in which the same service is provided to a plurality of cells and a single cell service in which one service is provided to only one cell. When the UE receives the multi-cell service, the UE may receive the multi-cell service by combining the same service transmitted from several cells through the MBSFN scheme. Meanwhile, the subframe through which the MBMS is transmitted is signaled to an MBSFN subframe, so that the UE can recognize the transmitted MBMS; ¶150-¶152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a first message further including interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service as taught by Yang to modify Sharma in order to provide a serving and neighboring cells in an environment in which base stations of different networks coexist in an LTE-based radio communication system (¶71) and to provide an enhanced inter-cell interference coordination (eICIC) (¶72).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
6/06/2022